                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                         CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,

                                                        No. 07-CR-86-LRR
              Plaintiff,
 vs.
                                                              ORDER
 GEORGE BING TONKS,


              Defendant.
                           ___________________________

       The matter before the court is Defendant George Bing Tonks’s pro se Motion to
Modify Conditions of Release (“Motion”) (docket no. 70), which Defendant filed on June
20, 2019. In the Motion, Defendant notes that one of the conditions of his future
supervised release will be that he wear a GPS tracking device.        See Motion at 1.
Defendant states that he does “not have any problems with the other conditions of . . .
supervised release,” but requests that the court “reconsider the condition that [he] wear
a GPS tracking device[.]” Id. The time for challenging the terms of Defendant’s
supervision passed a long time ago. Defendant should have raised any challenge to the
conditions of supervised release during sentencing proceedings, on direct appeal or in a
timely raised collateral proceeding. To the extent that the court has the authority to
modify the conditions of Defendant’s supervision under any statutory provision, which
includes but is not limited to 18 U.S.C. § 3583(e)(2), the court declines to do so.
Accordingly, the Motion is DENIED.
       IT IS SO ORDERED.




       Case 1:07-cr-00086-CJW-MAR Document 71 Filed 07/12/19 Page 1 of 2
DATED this 12th day of July, 2019.




                                 2

Case 1:07-cr-00086-CJW-MAR Document 71 Filed 07/12/19 Page 2 of 2
